Exhibit 10.5

 

OWENS & MINOR, INC.

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Effective July 1, 2004

 



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

PURPOSE         1      ARTICLE I    DEFINITIONS    1      1.01.    Account    1
     1.02.    Affiliate    1      1.03.    Beneficiary or Beneficiaries    1  
   1.04.    Beneficiary Designation Form    1      1.05.    Board    1     
1.06.    [Cash Bonus    1      1.07.    Change of Control    2      1.08.   
Code    2      1.09.    Committee    3      1.10.    Company    3      1.11.   
Compensation    3      1.12.    Control Change Date    3      1.13.    Deferral
Election Form    3      1.14.    Deferral Year    3      1.15.    Deferred
Benefit    3      1.16.    Disability or Disabled    3      1.17.   
Distribution Election Form    3      1.18.    Election Date    4      1.19.   
Eligible Employee    4      1.20.    Investment Options    4      1.21.   
Participant    4      1.22.    Plan    4      1.23.    Salary    4      1.24.   
Terminate, Terminating, or Termination    5      ARTICLE II    PARTICIPATION   
6      ARTICLE III    Deferral Elections    7      3.01.    Eligibility To Make
Deferral Election    7      3.02.    Effectiveness of Deferral Election    7  
   3.03.    Compensation That May Be Deferred    7      3.04.    Deferral
Election Irrevocable    7      3.05.    Rejection of Deferral Election    8     
3.06.    Effect of No Election    8      ARTICLE IV    Crediting deferrals to
accounts    9      ARTICLE V    investment MEASURES    10      5.01.   
Investment Subaccounts    10

 

(i)



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

     5.02.    Investment Options    10      5.03.    Investment Direction    10
     5.04.    New Investment Directions    10      5.05.    Investment Transfers
   10      5.06.    Crediting Earnings & Losses    11      ARTICLE VI    vesting
   12      ARTICLE VII    distributions    13      7.01.    Distribution
Elections    13      7.02.    Commencement of Distributions    13      7.03.   
Medium of Payment    14      7.04.    Form of Payment    14      7.05.   
Changing Distribution Election    14      7.06.    Hardship Distributions    15
     ARTICLE VIII    company’s obligation    16      ARTICLE IX    CONTROL BY
PARTICIPANT    17      ARTICLE X    amendment or termination    18      ARTICLE
XI    administration    19      11.01.    Committee    19      11.02.   
Indemnification    19      11.03.    Eligibility Determinations    19     
11.04.    Information to Committee    19      11.05.    Notices    19     
11.06.    Waiver    19      11.07.    Binding Nature of Plan    20      11.08.
   Construction    20 EXHIBIT I    INVESTMENT OPTIONS     

 

(ii)



--------------------------------------------------------------------------------

PURPOSE

 

The Owens & Minor, Inc. Executive Deferred Compensation Plan (the “Plan”) is
intended to constitute a deferred compensation plan for a select group of
management and highly compensated employees of the Company and its Affiliates
and directors of the Company as those terms are used in the Employee Retirement
Income Security Act of 1974. The Plan will be administered and interpreted in a
manner that is consistent with that intent.



--------------------------------------------------------------------------------

DEFINITIONS

 

The following definitions apply to this Plan and to the Deferral Election Forms
and Beneficiary Designation Forms.

 

Account

 

Account means an unfunded deferred compensation account established to record a
Participant’s interest in the Plan. The term Account encompasses the subaccounts
established for each Investment Option.

 

Affiliate

 

Affiliate means

 

any entity that is a member of a controlled group of corporations as defined in
Code section 1563(a), determined without regard to Code sections 1563(a)(4) and
1563(e)(3)(c), of which the Company is a member according to Code section
414(b); or

 

an unincorporated trade or business that is under common control with the
Company as determined according to Code section 414(c).

 

Beneficiary or Beneficiaries

 

Beneficiary or Beneficiaries means a person or persons or other entity
designated on a Beneficiary Designation Form by a Participant as allowed in
Article 0 of this Plan to receive a Deferred Benefit payment. If there is no
valid designation by the Participant, or if the designated Beneficiary or
Beneficiaries fail to survive the Participant or otherwise fail to take the
Deferred Benefit, the Participant’s Beneficiary is the first of the following
who survives the Participant: a Participant’s spouse (the person legally married
to the Participant when the Participant dies); the Participant’s children in
equal shares; and the Participant’s estate.

 

Beneficiary Designation Form

 

Beneficiary Designation Form means a form acceptable to the Committee used by a
Participant according to this Plan to name his Beneficiary or Beneficiaries who
will receive all Deferred Benefit and payments under this Plan if he dies.

 

Board

 

Board means the board of directors of the Company.

 

Cash Bonus

 

Cash Bonus, with respect to a Deferral Year, means any bonus or other similar
payment from the Company or an Affiliate that is (i) paid to an Eligible
Employee in cash, and (ii) is based on the performance of the Company, an
Affiliate, the Eligible Employee, or any of them, during the Deferral Year, even
if paid after the close of the Deferral Year.

 

1



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Change of Control

 

Change of Control means any of the following events:

 

Any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities;

 

During any period of two consecutive years (not including any period prior to
the effective date of this Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (a), (c) or (d) of this Section) whose
election by the Board of nomination for election by the Company’s stockholders
was approved by a vote of a majority of the directors then still in office who
either (x) were directors at the beginning of such period or (y) were so elected
or nominated with such approval, cease for any reason to constitute at least a
majority of the Board;

 

The stockholders of the Company approve a merger or consolidation of the Company
with any other Company, other than (x) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or (y) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no “person” (as hereinabove defined) acquired
more than 20% of the combined voting power of the Company’s then outstanding
securities; or

 

The stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

Code

 

Code means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Committee

 

Committee means the Compensation and Benefits Committee of the Board.

 

Company

 

Company means Owens & Minor, Inc. and any successor business by merger,
purchase, or otherwise that maintains the Plan.

 

Compensation

 

Compensation means an Eligible Employee’s aggregate combined Salary and Cash
Bonus for a Deferral Year.

 

Control Change Date

 

Control Change Date means the date on which a Change of Control occurs. If a
Change of Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.

 

Deferral Election Form

 

Deferral Election Form means a document governed by the provisions of Articles
0, 0 and, 0 of this Plan, including (i) the portion that is the Distribution
Election Form and (ii) the related Beneficiary Designation Form that applies to
all of that Participant’s Deferred Benefits and under the Plan.

 

Deferral Year

 

Deferral Year means a calendar year for which a Participant has an operative
Deferral Election Form.

 

Deferred Benefit

 

Deferred Benefit means the benefit payable under the Plan.

 

Disability or Disabled

 

Disability or Disabled means that a Participant is unable to perform the
material duties of his position with the Company or an Affiliate on account of a
mental or physical condition or impairment as determined by the Committee in its
sole and absolute discretion.

 

Distribution Election Form

 

Distribution Election Form means that part of a Deferral Election Form used by a
Participant according to this Plan to establish the duration of deferral and the
frequency of payments of a Deferred Benefit. If a Deferred Benefit has no
Distribution Election Form that is operative according to Article III,
distribution of that Deferred Benefit is governed by Article VII.

 

3



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Election Date

 

Election Date means the date established by this Plan as the date before which
an Eligible Employee must submit a valid Deferral Election Form to the
Committee. For each Deferral Year, (i) the Election Date for Salary deferral is
December 31 of the preceding calendar year and (ii) the Election Date for Cash
Bonus deferral is fifteen days before the end of the period for which
performance is measured in determining the amount of a Cash Bonus or, if
earlier, fifteen days before the amount of Cash Bonus is determined. However,
for an individual who becomes an Eligible Employee during a Deferral Year, the
Election Date is the thirtieth day following the date that he becomes an
Eligible Employee. In addition, for calendar year 2004, the Election Date is the
thirtieth day following the date the Plan is adopted by the Board.

 

Eligible Employee

 

Eligible Employee means an employee of the Company or an Affiliate who is a
member of a select group of management or a highly compensated employee (as such
terms are used in Section 201(2) of the Employee Retirement Income Security Act
of 1974), and who is designated by the Committee as eligible to elect a Deferred
Benefit under Article III. Once an individual is designated by the Committee as
eligible to elect a Deferred Benefit under Article III, such employee shall
continue to be an Eligible Employee until the date he is no longer a member of
management or a highly compensated employee or the date the Committee declares
he is no longer eligible to elect a Deferred Benefit.

 

Investment Options

 

Investment Options shall mean the investment options shown on Exhibit I, or
otherwise announced by the Committee from time to time.

 

Participant

 

Participant, with respect to any Deferral Year, means an Eligible Employee whose
Deferral Election Form is operative for that Deferral Year according to Article
III of this Plan.

 

Plan

 

Plan means the Owens & Minor, Inc. Executive Deferred Compensation Plan.

 

Salary

 

Salary means an Eligible Employee’s base salary and does not include bonuses or
other payments from the Company or an Affiliate that are not made on a regular
basis.

 

4



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Terminate, Terminating, or Termination

 

Terminate, Terminating, or Termination, with respect to a Participant, mean
cessation of an employment relationship with the Company or an Affiliate whether
by death, Disability, retirement or severance for any other reason. Unless the
Committee determines otherwise in it sole discretion, Terminate, Terminating, or
Termination do not include situations where the Participant transfers employment
among the Company and one of its Affiliates.

 

5



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

PARTICIPATION

 

An Eligible Employee becomes a Participant for any Deferral Year by filing a
valid Deferral Election Form according to Article III on or before the
applicable Election Date but only if his Deferral Election Form is operative
according to Article III. An Eligible Employee who becomes a Participant will
continue to be a Participant as long as an Account is being maintained (or is
required to be maintained under the terms of the Plan) for him or her.

 

6



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Deferral Elections

 

Eligibility To Make Deferral Election

 

An individual may elect a Deferred Benefit for any Deferral Year if he is an
Eligible Employee at the beginning of that Deferral Year or becomes an Eligible
Employee during that Deferral Year. Each Eligible Employee will be provided a
Deferral Election Form by the Committee before the first day of a Deferral Year
and each individual who becomes an Eligible Employee will be provided a Deferral
Election Form by the Committee within thirty days after becoming an Eligible
Employee.

 

Effectiveness of Deferral Election

 

A Deferral Election Form is effective when it is completed, signed by the
electing Eligible Employee and received by the Committee. A single Deferral
Election Form may apply to each element of an Eligible Employee’s Compensation
(e.g., Salary and Cash Bonus) for a Deferral Year. Alternatively, an Eligible
Employee may have more than one Deferral Election Form for a Deferral Year;
provided, however, that only one Deferral Election Form will be effective with
respect to a particular element of the Eligible Employee’s Compensation.

 

Compensation That May Be Deferred

 

A Deferral Election Form is operative, i.e., it may result in the deferral of
Compensation, only with respect to Compensation with an Election Date that will
occur after the date that the Deferral Election Form is effective under Section
0.

 

Subject to the requirements of Section 0, an Eligible Employee may elect to
defer:

 

Up to 50% of Salary (in multiples of 1%); and

 

Up to 100% of Cash Bonus (in multiples of 1%).

 

Deferral Election Irrevocable

 

An Eligible Employee may not revoke a Deferral Election Form as to an element of
Compensation after the applicable Election Date. Any revocation before the
applicable Election Date is the same as a failure to submit a Deferral Election
Form or a Distribution Election Form as to the particular element or elements of
Compensation covered by the revocation. Any writing signed by an Eligible
Employee expressing an intention to revoke his Deferral Election Form, in whole
or in part, and delivered to the Committee before the close of business on the
applicable Election Date is a revocation.

 

7



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Rejection of Deferral Election

 

If it does so before the applicable Election Date, the Committee may reject any
Deferral Election Form, in whole or in part, and the Committee is not required
to state a reason for any rejection. The Committee’s rejections must be made on
a uniform basis with respect to similarly situated Participants. If the
Committee rejects a Deferral Election Form, the Participant must be paid the
Compensation he would then have been entitled to receive if he had not submitted
the rejected Deferral Election Form.

 

Effect of No Election

 

An Eligible Employee who has not submitted a valid Deferral Election Form to the
Committee on or before the applicable Election Date may not defer any
Compensation for the Deferral Year under this Plan.

 

8



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Crediting deferrals to accounts

 

Compensation that is deferred under this Plan shall be credited to the
Participant’s Account as follows:

 

Salary deferrals shall be credited to the Participant’s Account as of the last
day of the payroll period in which the deferred Salary would have been paid to
the Participant; and

 

Cash Bonus deferrals shall be credited to the Participant’s Account as of the
date such amount would have been paid to the Participant.

 

9



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

investment MEASURES

 

Investment Subaccounts

 

The Committee shall establish investment subaccounts within the Account of each
Participant. The investment subaccounts shall be established only for
bookkeeping purposes. An investment subaccount shall be established for each
Investment Option.

 

Investment Options

 

The Investment Options shall be selected by the Committee and identified on
Exhibit I to the Plan. The Committee may change, delete or modify any of the
Investment Options without the necessity of amending the Plan.

 

Investment Direction

 

At the time an Eligible Employee first becomes a Participant, the Participant
shall choose one or more of the Investment Options in integral multiples of 10%.
Such Investment Options will be used as a measure of the investment performance
of the Participant’s Account. An investment direction shall remain in effect
with respect to all future deferrals until a new investment direction is made by
the Participant in accordance with Section 0. To the extent a Participant fails
to select an Investment Option, he shall be deemed to have elected the
Investment Option designated as the default investment measure on Exhibit I.

 

New Investment Directions

 

Once each calendar quarter a Participant may change the Investment Options for
future deferrals credited to his Account in accordance with procedures
established by the Committee. An election to change an Investment Option shall
be made on forms designated for this purpose by the Committee and shall specify
the Investment Options that will be used to measure the investment performance
of future deferrals in integral multiples of 10%. Until a Participant delivers a
new election form to the Committee, his prior Investment Option selection shall
control the measure of investment performance of his Account.

 

Investment Transfers

 

A Participant or a Beneficiary (after the death of the Participant), may
transfer to one or more different Investment Options all or a part (in integral
multiples of 10%), of the amount credited to the Participant under an Investment
Option. The transfer election shall be made on forms designated for this purpose
by the Committee. A Participant may transfer among Investment Options in
accordance with procedures established by the Committee; provided, however, that
a Participant may not reallocate his Account among the Investment Options more
than once each calendar quarter.

 

10



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Crediting Earnings & Losses

 

Earnings and losses will be credited to, or debited from, a Participant’s
Account as if such account balances were invested and the earnings reinvested in
the Investment Options selected by the Participant (or if no Investment Options
were selected for a portion of the Participant’s accounts, as if such account
balances were invested according to the last sentence of Section 0) in the
manner set forth in the following sentence. As of the last business day of each
month in which any amount remains credited to the Account of a Participant, each
portion of such Account deemed invested in a particular Investment Option shall
either be credited or debited with an amount equal to the amount determined by
multiplying the balance of such portion of such account as of the last day of
the preceding month by the return rate for that month for the applicable
Investment Option. As to any amount distributed or transferred from an
Investment Option since the last day of the preceding month, the Company shall
cease crediting and debiting the Participant’s subaccount for that Investment
Option with earnings and losses on the last day of the month preceding the date
of distribution.

 

11



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

vesting

 

A Participant’s interest in his Account is always vested and nonforfeitable.

 

12



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

distributions

 

Distribution Elections

 

Each Distribution Election Form is part of the Deferral Election on which it
appears or to which it states it is related. The Committee may allow a
Participant to file one Distribution Election Form for all of his Deferred
Benefits.

 

Commencement of Distributions

 

Except as provided in the following subsections (b), (c) and (d), payments to a
Participant shall begin on the date or event he elects on his Distribution
Election Form or in accordance with the last sentence of this Section 0. A
Participant may elect on his Distribution Election Form that payments will begin
on the earliest of one or more of the following dates or events:

 

on the last day of the month in which his Termination occurs, without regard to
his age;

 

on the last day of the month in which the later of his Termination occurs or he
attains a specified age;

 

on the last day of the month in which the Participant attains a specified age
(which is not less than the Participant’s age one year after the applicable
Election Date), without regard to whether there has been a Termination;

 

on the last day of a specified month in a specified year (which is at least one
year after the applicable Election Date), without regard to whether there has
been a Termination;

 

on a Control Change Date; or

 

on the occurrence of any other event or date selected by the Committee for this
purpose and listed on a Distribution Election Form.

 

Any Deferred Benefits for which a Participant has not filed a valid Distribution
Election Form shall be paid to the Participant commencing on the earlier of the
last day of the month in which the Participant attains age sixty-five or the
last day of the month in which his Termination occurs.

 

13



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

If a Participant Terminates as a result of Disability, his Deferred Benefits
will be paid to the Participant in installments over a period of ten years
commencing on the date his Disability is certified by the Committee unless the
Committee, in its sole discretion, approves a longer or shorter payment period.
If, after his Termination as a result of Disability, the Participant recovers
before the balance in his Account is exhausted, his distributions will be
suspended and any remaining Deferred Benefits will be paid in accordance with
his Distribution Election Form and this Article 0.

 

Upon the death of a Participant, the balance in his Account will be paid to his
Beneficiary in a lump sum on the last day of the month in which the
Participant’s death occurs, unless the Beneficiary requests a different
distribution schedule or form of payment and the request is received and
approved by the Committee in its discretion before the payment is made to the
Beneficiary.

 

The balance of the Participant’s Account shall be paid to the Participant (or
his Beneficiary) in a lump sum within thirty days after a Control Change Date
unless the Participant has filed a valid Distribution Election Form or, in the
case of a Beneficiary, the Committee has approved a different schedule or form
of payment under subsection (c).

 

Medium of Payment

 

All distributions from the Plan shall be paid in cash.

 

Form of Payment

 

Except for payments triggered by a Participant’s Disability (which are governed
by Section 0), Deferred Benefits shall be paid in a lump sum unless the
Participant’s Distribution Election Form specifies installment payments over a
period of up to fifteen years. If permitted on a Distribution Election Form, a
Participant may elect one form of distribution if the payment begins on
particular dates or events and another form of distribution if the payment
begins on other dates or events. Installment payments shall reduce the
Participant’s interest under each Investment Option pro rata.

 

Changing Distribution Election

 

A Participant may amend his Distribution Election Form with respect to the
commencement of distributions, the form of distributions or both if (i) the
amendment is approved by the Committee in its discretion before the calendar
year in which payments are scheduled to begin (or, with respect to unpaid
installments, before the calendar year in which the installment or installments
are scheduled to be paid) and (ii) the change in commencement date, form of
payment or both conforms to the requirements of the Plan.

 

14



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Hardship Distributions

 

At its sole discretion and at the request of a Participant before or after the
Participant’s Termination, or at the request of any of the Participant’s
Beneficiaries after the Participant’s death, the Committee may accelerate and
pay all or part of a Participant’s Deferred Benefits under this Plan.
Accelerated distributions may be allowed only in the event of a financial
emergency beyond the Participant’s or Beneficiary’s control and only if
disallowance of a distribution would create a severe hardship for the
Participant or Beneficiary. An accelerated distribution must be limited to the
amount determined by the Committee to be necessary to satisfy the financial
emergency. A Deferred Benefit is adjusted for a distribution under this section
by reducing the Participant’s Account balance by the amount of the distribution.
A distribution under this section shall reduce the Participant’s or
Beneficiary’s interest under each Investment Option pro rata.

 

15



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

company’s obligation

 

The Plan is unfunded. A Deferred Benefit is at all times a mere contractual
obligation of the Company. A Participant and his Beneficiaries have no right,
title, or interest in the Deferred Benefits or any claim against them. All
Deferred Benefits will be satisfied solely out of the general corporate assets
of the Company, which shall remain subject to the claims of its creditors and
the creditors of any Affiliate that is an employer of a Participant. The Company
may establish one or more trusts under which payments may be made that will
satisfy the Company’s obligations under this Plan to the extent of such
payments. The assets of any such trusts will remain subject to the claims of the
creditors of the Company and any Affiliate that is an employer of a Participant.

 

16



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

CONTROL BY PARTICIPANT

 

A Participant has no control over Deferred Benefits except according to his
Deferral Election Forms, his Distribution Election Forms, his Beneficiary
Designation Form, and any Investment Options elected on the form specified by
the Committee. A Participant may not transfer or assign any rights that he has
under the Plan other than by will or the laws of descent and distribution or by
the designation of a Beneficiary. No right or interest of any Participant or
Beneficiary under the Plan shall be liable for, or subject to, any lien,
obligation or liability of such Participant or Beneficiary.

 

17



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

amendment or termination

 

Except as otherwise provided in this Article 0, this Plan may be altered,
amended, suspended, or terminated at any time by the Board. Except for a
termination of the Plan caused by the determination of the Board that the laws
upon which the Plan is based have changed in a manner that negates the Plan’s
objectives, the Board may not alter, amend, suspend, or terminate this Plan
without the majority consent of all Eligible Employees if that action would
result either in a distribution of all Deferred Benefits in any manner other
than as provided in this Plan or that would result in immediate taxation of
Deferred Benefits to Participants. Notwithstanding the preceding sentence, if
any amendment to the Plan adversely affects the deferred taxation of Deferred
Benefits elected hereunder, after the effective date of any such amendment, and
the Internal Revenue Service declines to rule favorably on any such amendment or
to rule favorably only if the Board makes amendments to the Plan not acceptable
to the Board, the Board, in its sole discretion, may accelerate the distribution
of part or all of the amounts attributable to affected Deferred Benefits due
Participants and Beneficiaries hereunder.

 

18



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

administration

 

Committee

 

The Plan shall be administered by the Committee. Subject to the provisions of
the Plan, the Committee may adopt such rules and regulations as may be necessary
to carry out the purposes hereof. The Committee’s interpretation and
construction of any provision of the Plan shall be final and conclusive.

 

Indemnification

 

The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of membership on the
Committee relating to administration of the Plan, excepting only expenses and
liabilities arising out of a member’s own willful misconduct. Expenses against
which a member of the Committee shall be indemnified hereunder shall include
without limitation, the amount of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted, or a proceeding brought or settlement thereof. The foregoing right of
indemnification shall be in addition to any other rights to which any such
member may be entitled.

 

Eligibility Determinations

 

In addition to the powers hereinabove specified, the Committee shall have the
power to select which employees of the Company and its Affiliates will be
eligible to elect a Deferred Benefit under the Plan, to compute and certify the
amount and kind of benefits from time to time payable to Participants and their
Beneficiaries under the Plan, to authorize all disbursements for such purposes,
and to determine whether a Participant is entitled to a benefit under the Plan.

 

Information to Committee

 

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of all Participants, their retirement, death or other cause for
termination of employment, and such other pertinent facts as the Committee may
require.

 

Notices

 

Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person or business at its last known
business address.

 

Waiver

 

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.

 

19



--------------------------------------------------------------------------------

OWENS & MINOR, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Binding Nature of Plan

 

The Plan shall be binding upon the Company, its Affiliates and the successors
and assigns of the Company and its Affiliates, subject to the provisions set
forth in Article 0, and upon a Participant, his or her Beneficiary, and either
of their assigns, heirs, executors or committees.

 

Construction

 

This Plan is created, adopted, and maintained according to the laws of the
Commonwealth of Virginia (except its choice-of-law rules). It is governed by
those laws in all respects. Headings and captions are only for convenience; they
do not have substantive meaning. If a provision of this Plan is not valid or not
enforceable, that fact in no way affects the validity or enforceability of any
other provision. Use of one gender includes all, and the singular and plural
include each other.

 

20



--------------------------------------------------------------------------------

EXHIBIT I

 

INVESTMENT OPTIONS

 

A fixed income fund designated by the Committee and communicated to Eligible
Employees.